 I) I( lSI)NS ( \\I IN AI I \()R RI I AI IONS I()/,R)BeillNtmm(I (;eneral I ospital. Inc. ;adl HBelhol Rgis-lere(I Nurse, Assiwiation. IlitCd NurSC.s' Asoci-alion o[ (fCalifornia. (ase 21 ( A 16841.line 26. 1979I)I('ISI()N ANI) ()RI)ItRB'5 M MIRS PI1NlI I 0), MT1 RPIIY. \" I RKI ~I D IOin :cbruar 9. 1979, Adiministraive a, JludgeRichard .1. Bo,,cc issued the attached I)cCision in thisproceeding. I lhcra'tcr. Respondent iled c\ceptions,and a supporting rielPursuant to the provisions of Scction 3(h) O' theNational L.abor Relations Act, as amended the Na-tional I.abor Relations aord has legated its au-thority in this proceeding o a hrcc-nmemhecr panel.TIhc Board has considered the record and the at-tached Decision in light of the exceptions and hriel'and has decided to afiirmn the rulins, indings.' randconclusio ns: of the Admninistrativce l .a Jdge ald toadopt his recommended Order.()OR)ERPursuant to Section IO(c) o the National laborRelations Act, as amnended, the National I.ahor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative LIaw Judge and hereb or-ders that the Respondent. Bellwood GeneralHospital. Inc.. Bellfiower. Califiornia, its officers,agents, successors, and assigns shall take the actionset forth in the said recommended Order.in his I)evision, the Adminilrstraive IL.a ludge ii.,tcrtcnlti Ictrt. It empIc)ee Johnston as "Johnson"I Respondent excepts int the Adtilllllille ; ..iidgt' itnclusiton lihi iIrefused to bargain withl the I lin. in 8ilit il I See X(ilti) iid ( I) I)I IeAct. by withdrhawing rel.itgnitli runn he I triii ,I l April I 1975WCfind mn meri1 In this cxscpli i in i ddititti t. (ieruma ,tte r[,iiii11, t 1111 -ilrtive I i, Judge, which we .tiipt. we OtittIt R-spiimidet in i mitretadmllnId IhiI i reluert It batgllt :is (11 April I I t ittel., LOlliteliCil Re-,p rnldc~n' esidericc in its titatl , We fild i11 i( hi, iqI d'11, t islltjICd it-tiilen iheceeiie e videce io suipplir its aiseil(ed diiiht i he 1111~,s ra)l-its m;ius ;Is ii April 13.DJ(ISIONSlAIFIMI:NI Of 1111 CASiRI( IIARI) J. BuOY( i. Administrative I.aw Judge: Thismatter was heard before me in L.os Angeles ('alitirnia. onDecember 18. 1978. The charge was filed onil JulN 6. 1978.by Bellwood Registered Nurses Association, I nitedNurses' Associations of ('CaliftOrnia (separately, BRNA andUNAC: jointly. BRNA-LINAC). The complaint issued oilAugust 18. alleging that Bellwood ;General Hospital. Inc.(Respondent). had violated Section 8(a)(5) and (I) ol' IheNational Labor Relations Act Act).I. II R IlIt III)',Rcplonlent operates a hospltl in cllitosct. (iliornia.Ilis li, irllC ll ; pttrehliss 11111 spellerlt Cls Ollsidc ('all-1o liLiK iilIdsl% deedUCIC ~sC().t1)011d sll).()O(). resp-ecCicilIt is ltiiipi tld Ithai R sc po lltleIII I s CltI lli ii llII IIlCCIIIWL'OlI lClCie , xihill hc ncamml o Sctmo 2I~) and (7) o IkC\ci., and p lcr l , sII bLIeIUCl I the Btt110r.i'd It lidin.itn.II. ISS I lie cpnil;tl alleges thal Rptonenlciit h' icluseld iohariam lh It RNA-I NA' ,inc'c r\piil 13, 1978, hiiich\iOat11lil Strtll 8 an)(5) 11d (1). Rcspot0icIt, ,hie h ;iInii11-ing tht; BRNA-1 NA( had hlicolic he Ill,.i'xui'l'2 IcpIc-sentatie f Respondent's registered nurses i Il 1976.;atlT that Resolntnent iJIteed has rctlcd t hgain in1978.' asseits that the Iclui;il hs been LstIlelC b\ a god-tinlh doubt )I Onlinl/ Cd illmtill Illjo/I./ t \ IHlIj1 \ ;oll ;ICtl;iJIsos o1f union InaJt\11. ;ll iii d RNA.V hil\ I 11bs bNCitlll c "eI-Ifllet" aild o longer "a abs\ h lo llllbor IpIlI/ illt. I isnotCioltendd tailllll t a At tN /\(' sis ohel than i dtls CtlIstlLItedlull ncionin labor oruani ll plpllIls' o1 the \Ctat ill ievalit titles.111. IIII :\ lilID I ,II \IR I \1)R PIt I( IA. tgn l~I/it ' 'iliiiiiiujI of i' .lll'iiiL () 1 tl 30. 1976. Iowhin ;in NIRI clection in ('axe 21 R( 14722. I (ecitilication Represcntlati ce issued i1anlinig IIRNA- NA(' as the eclu-sive bargaining rclprscenl tatis o Rspondent's 411 or so reg-istreCL ilirseSe Ngotlltons estied ;ailtnd ;a bargailning con-tract linall, \kas enteied into il Noseniber 1977. to beettecti\c ronlt ()coe I, 1977. to A\pril 31. 1978.rMii'iii HLlt NSIIs r a sIu lCeCSS.or ConFrlact UIr2e held oilApril 13 tn12. 2 1978 As iI tihec carlicr IICegot/IIOIs.I NA("s c1cultc idllillilisltitir. I honiais Robertson, isthe itcipild iuniit spokcspersotn. \ 1ith Ra\lt0ld Bohllart,til OtUJIde Lihi k r I CJtl1tlS IilC StIIIitll. his illtlagetllllnIComlttet;irt. I the t'arit oI the \pTiil 13 sessiIonl. tloharpresetteldul a dOcUit I to IehCrsio statIine:[tcll¥'ood (jenciral I lriplial. I lcorporated hals a1good itlh dloubt that htile Hell ood Rcgistreld NursesAscilalitlOll n ad or thle ilCed NuiseCs Associaions l('ahirirtHi , ltt a \ tther orgili/Itioll. i te dcsie-niiteld b;rPtllntlg Cpr'CsCT ILitts e\ the I Hospital", ReC-istc[d Nurses 01 n alppiopia'lc balgiitii unit s ICe-fined in the Nationtal l.abot Relations ActIUntil thie issues raised herein are resoled Ito tilheHospital's satisicotin, the hospital reserves the rightto withdraw rom ani lileotiatoionls, should it be estab-lished that te L'nion(s) are ill lIonger the aulhorizedIBil BUl since M 182 he tiIit descrilpllont s ,itllillnced in the ( crliticai, lln I ReprcsenliIalliereads "ncluded: il egicstered nurses itl cordJinri rsi lld !it' leaderstIxcluded: ll other einploiecs. it her prolressiima emnphFce,. guards, salich-ImnI. and upersirs a; defined n the Act" I hat this i on appropriate ilItIor purposes in the Act I undIsputied243 NLRB No. 23 hbargainlilnl rep'sentlaliie t)I leiStCreLl 'iulCTS ll tilhIospital.Ilo(wseC\. tile (Hospital is alreceal'l1 Ilto meet il II lltll-;ill! areleahbl Illme and places in order to conlpll llh;n1! ra;I; 1111111i oil hliatlion l hi lch Ill;\ C\Isl.BRNA- NA( pesetled its con(;ract proposal lte i tilhe,April 13 session. lso. Roberttson l skd that Bt(alrt 1rt', idehim Ith the nalelieS an;ld ilddilesses oI unit cnllplo. cc. .. hichBoharl salid he woulld do ;llI tl It niretling.In the April 24 session. HBolarl .orall\ iterated Respoin-duent's pro tssed doubts of RNA\ a;i .orr I NA\( sllid-iig. hbut nelserlthless presented countelr to the \pril 13unti1on proposal. The counterlproposal. ill Robertson's'words. was "a rollback to cerl thing we had one hc irsttime through' a reference to the cistline Contract ;i1nd tilenegotiations preceding it. Borlt ldid nlo suppl? the re-quested list ais promised, euplaining atl Ihe lime that Re-spondenti's pa\roll deparitiment had been unable o get iIread'. Boliart conceded ill his tlstlnlonll\ hllt this \\;a utin-Irue. d Illilthat his real raslln for witlholding the list 'xasthatlil he "cntinuled to ha e a good-tliith doub tt that t1i\labor organization represcned an apprlopriate harugainllgunit" at the hospital.A third bargaiining session ;as to he held Ma 19 B'telegramni to TNA(' Ma'18 IX. howectrer. Hthart cincelledIhe lelegram:P' I ASI I .N)N ISI 1) 111 1i[ 5, I)I It I. I (K ANI) (IN HI-IAtII I) I:t 1 1 \k)IIit (il NI:RAI II()SP'IIAI IN( (R ()R' II IIS AN I I It il N .( Il I t Ill I 1) MI:. I I N(i I RI)A'. ' NIA19. 1978. A I Il I (IS AN(il I I I RAI '1 lIlA lIN .'N, I( (N( II lAt I()N S IRSX I 1 (I I .AS 5(0I ' \IRI ASI:I ()N I'R lII 13. 1978, ANt) APl'RI24 1978 Ill II();'I AI IIAS X (il()l)IAIIl t)(\ 1I AS t0\AIlI:III:R AN l()ONA 111)1 I A()R ()R(iANI/.AIII)N RRI-SI:NIS A MAJ()RII) (1I R(itSII RIDI) NIl RStS IN N XPIPJR(I-P'RIAII BAR(iAtNtN(i LNII.IN AiI lIN. II IS 1111 II(SPIIA'I.S POS.III(ON IIIAI 1111BIH l.WO()D R(ISIIRI l ) NURSES ASSOt( IA ION, AS (lR I-I1ll) IN NAIIONAI l.ABOR RIll.AIONS BOARI) (ASF Nl M-BF.is 21-R(-14722 JUIY 30, 1976, ANt T SllNAIORYASSO('IATION TO IE (OI.lITC([IVE BARGAINING A(iRI--MIiNI WIII('11 WAS IMI Y IERMINA I I) APRII 30. 1978.BHI( AMI A )I -tI N( I (R(GNI/AI()N O)N (IR At I No-VEMtIIR II 1977.1111 II( OSPIIAI IS l'RIIPRI I0 11 Il AN) Nl(,(Ollll\1ill Rl'RIS-N IAIIVIS O A )NN 111)1- I AIB(R I()R(iANI-/AII()IN RI:l'RI Sl:NIIN(i A MAJO)RII' I- IIS l:MPI'.(tIYI: INAN A'PPRI(PRIA II BiARIiAININ(i NI I AS IJl-INtI) BY 1111lNAI ONAl I ABOR R A l(IONS A .There has been no further communication between theparties.Respondent s hse.s or doublting majori .nl Februa rN 23.1978, Respondent petitioned for a new NLRB election. Insupport f the petition, later dismissed hb' the Regional i-rector as untimely, Bohart submitted a letter stating Re-spondent's psition to he that RNA-INA(' "has ceasedto exist or represent a majorit o the unit employees.Elaborating, the letter cited the hire o 18 newv RN's sinceI(Case 21 R 1880thie earlll elctlionl and aisserted t.hat 1BRNA\-l N \(' hadItailled ( ) )o pIr Ide1 I IIaIellll I t .itli the n1.i11s l i dues-p1- Ing inellbler-enplolI.ees s r. required h Il Ce ilciIllct. (hito) 11it lltlilt' l gtl len (eI11 fhe 1Ippolllttlllt ot gle' ;llceh-lhill-dlitng cpieseiltalitcs I'll tiill th e tillt ;is rqtilltCd tilhecontract. (c) io in\ ke in-holl spitlal bhllctin board pri IlT'gcs,.i ,l to itloke .the C ontt.cttlaIl griCXll.ce ,ihira Irillotll p1oce-Idurei' et 1t exercise Ils Xl'Isitatio rightlis ll llde tIhe C lllrct.ald (I ) to i allle inqliries genturaili concer ltllg Respotl-dIntl's compliancerl, il thlec coiltl'ct.Iohait testiel tlt after subilssion ott hi, lettel. ddi-t11onal ground'. or doubt s,i tllned I hC .lle thallt ia) I IlNto utillit llloCeNs s11s.ed up or in all-eli'x.e icell.tigv1alled th t NA(V" s president. Ka;hlrl lillunoll tL1 \LMaIchI I, l B'RN \'a treasutllrerl. spretlli Kroll. Iold Rcnspou-leIli's rrSliicl 1 lteCl c. Rulh l.,lndsnl. i. somC tiie illMarch thai t sthe wisnlh to resign fIront RN, \-1 N A(' 11.dtilt there .as little eirploee interest ill BRNA.' andl (lC)BRNA's I nterim Secl-tar- ('her1 \lc(on n ,lla !d I tllc-nl[ reastiller oat Ioli oll inlorl-nld Responlldent oi \pil 13and 2110, respectixel. IhiAl tilex did not Ni their , orkschedules chalnged to enable them ll attllend inclllliation onhe.half o BR A-t 'NA('./}it,, /[t'toItu14t111111 tI-' i /iiolnltlCs miXlt' [ N.\(' Is lieparlnl rganiZ;ti on ot 18 ,tlfiliated oirgaiisiloll' in ,soillh-em ('Clitorllta. each atliliate behing at 1 separate hteilt caretaucilit'.. le h I NA t conlstitutoll p-rxi des tht 0 or moreRN'N t a gi xlen flacilht ci appl5r Ar iatliliation.' and ttl''each altiliatel shall he sef-g, xernill ad resnponlsible Iorreprlescnting thle Initrests of its Inllelltel'. 11 RNA ls,, ollsuch a;liliate.I [NA( routinel. collaborates s.itli its alflialts nl seekillgN RB certiication. 1 eg oitltig co ltracts. prosecutinigrieances. etc. As earlierl note. the present certliicationruns to RNA-t NAC\( ad !NAC's Robertson was theprit; i spl ion spokesperson it ll tnegotliatolls x.itll Re-spondeIctl. cs.otld tlhat. NA'\('s president. .ianlitn, x. ;Itsthe niionll sigilltor to the lone coiltralct.H RN ;A hahad nl o ditlu. elecled offlicers since Kroll'. Iah-dlication ias treasurer in March 1978. Its last presidenlt. [et\Tineliens. lef't tile pa roll and thal positi ll i December1977. neler to be replacedl A purpose of' the Mirch 15Itleclilig ilh liani ino, e;l[ier mentioed. Ill addition lo preparing or egotialtions. wras t) line up ai slate of tilicers.It was then tht Jialnino designalted Mc(oi .;n and John-stn lls intlerim secrelar' anItd interim treasurer. I le ;alidilt'of those designations, without ai popular election. seetiinglkis i doubt.' Bohlarl lesIlied hat. lthough he hald nol spokcn .ilh .ns ot tIle nclshired RN' .aboutl it he had a "ilt teel Ing" roitl his ersr, e peTItnlt illabor relatons that IheX did not s.nl unlion represen.ll.onAgain citing his ears it experience in the tield. B harl ltesltied iat alab.ence ot grievance aCt.Iit'S is most unusul' drintg I irsl ic tconlraictt he leier ails to nmention thal. shorils. ater the lr.ail a.is sigtned.Robertson contacted Bohart anul Repoindent's atiure 1i.. t)ke rei roae.lAcewage pa'.lnenls. per the cinlract. t certain RN's who had lelft Ihe pr.olland hat Boharl .accordingi s.aa, I i that he pllenlls s. ere mlde*landnsman testified that Kr. It old her .mnetlme in Ma.rch hat sheAanted to resign romn BRNA-t NA(' and that there v..a" se) ille interestbh the nurses in he union.' B letter dated April 23. Kroll Inlrled Re-spondenl's personnel tRice hl she had resigned ront meithership inI NA(' I ndsman testillied thal a.nollher unit eiplsec. M.arg.ircl Bentont,.ld her in April 1978 ihat. she ,as no Interested in the t nIonx Prisided there is no afliauion oulsltanding .1It the tacllIU I I %k00I) (it NI R NI 110SP I \1 IN( L.ABOR REIATIONS BH()ARI)Robertson was assisted in the negotiations leading to theone contract by an employee committee, members of whichregularly attended the sessions. By contrast. no employeesserved in this capacity in the 1978 negotiations. Johnstonand McGowan had indicated their willingness to do so, but.as previously noted, asked that their schedules not hechanged to make it possible.Robertson scheduled a meeting of unit employees forMay 8. 1978. Only McGowan showed up. Robertson con-ceded in his testimony that McGowan "probably did indi-cate" at that time that "there wasn't any support back atthe hospital for the union."B. AnalvsisAlthough Respondent withheld total withdrawal fromthe bargaining relationship until May 18. it is concludedthat its withdrawal became a functional reality on April 13.coincident with its first notification to BRNA-UNAC thatit had a good-faith doubt and it consequently reserved theright thereafter to withdraw from negotiations. That Re-spondent from then on was not committed to bargaining asa legal duty, but only as it might suit its convenience andadvantage. was graphically shown by Bohart's failure tosupply the promised list on April 24 hecause of' his pro-fessed doubts of BRNA-UJNAC's standing.It is concluded, moreover, that the withdrawal violatedSection 8(a)(5) and (I I) as alleged. The general rule, asstated in Stanwood Thrifimart, 216 NLRB 852, 853 (1975).is this:A contract, lawful on its lace, raises a presumptionthat the contracting union was the majority represent-ative at the time the contract was executed. during thelife of the contract, and thereafter.And, as stated in Terrell Machine Co(mpanr, 173 NLRB1480. 1481 (1969):[O}nce the presumption is shown to be operative, aprimau lcic case is established that an employer is obli-gated to bargain and that its refusal to do so would heunlawful. The primua fie case may be rebutted if' theemployer affirmatively establishes either ( I ) that at thetime of the refusal the union in fact no longer enjoyedmajority representative status: or (2) that the employ-er's refusal was predicated on a good-faith and reason-ably grounded doubt of the union's continued majoritystatus.In the present case, the majority presumption plainly wasoperative at relevant times. The question. then. is whetherRespondent managed to rebut it. It is concluded, as indi-cated above. that it did not. Its citation to employee turn-over is to no avail. for "new employees are presumed tosupport the union in the same ratio as those whom theyhave replaced." Jmics 14. Whitfield dia (ten St/pe'r-market, 220 NI.RB 507. 509 (1975).Nor are the other grounds fr doubt advanced by Re-spondent and emerging belore its April 13 withdrawal pro-batise for that purpose. ('oncerning BRNA-ULNAC's activi-ties s-a-v the contract. Respondent's argument ignoresthe contract's newness and is ill founded in any event. ('itand (rl Icl, 227 NRB 1869 (1977): .1. I. 7'Tho1,nsl.in(.. 216 N.RB 710 (1975). Ihe small attendance at theMarch 15 union meetinig. ith;ut a fatr grceater detailing of'circumstances than appears in the present record, affordsno basis for divining the number of employees in favor of'union representation: and the antiunion comments andopinions of one or two employees. Kroll and Benton. out ofa unit of' about 40. likewise are inconsequential. (t and('ur/, Inc(.. svpra. Similarly, McGowan's electing not to seeka schedule change to accommodate negotiations is proba-tive of nothing."Finally. Respondent's defunctness contention is reected.there being no showing that BRNA-UNA(' had ceased toexist and to he willing and able to represent the employees.1Hershel ( hocolate (orpration, 121 N 1 R 13 901, 91 1 (1958).See also. Pioneer Inn. 228 Nl.RB 1263 (1977): SouthrncOregon og Slrig nld Grading Bureatu. 223 NLRB 430(1976); Road Materials, Inc.. 193 NLRB 990 (1971). T'hatBRNA may have suffered a temporary impai-rment of' func-tion, because of the lack of elected officers, did not equatewith defunctness, particularly since UNA(' not only was asignatory to the contract and named in the ('ertification of'Representative. hut had demonstrated its willingness andability to perform the representative duties. Ilhrshel (hoco-late ( orporation, spr,. at 121 N R13 91 9 12.(()N( I SIONS )l L.AXVI. Respondent is an employer engaged in and affectingcommerce within Section 2(2). (6). and (7) of the Act.2. BRNA and lINAC jointly aind seerally are laboroganizations within Section 2(5) of' the Act.3. By withdrawing recognition from BRNA-tNA(' onApril 13. 1978X. as found herein, Respondent violated Sec-tion 8(a)(5) and (I) of the ct.Upon the foregoing flindings of f;act. conclusions of law.and the entire record]."' andi pursuant to Section II)(c) of theAct. I herehb issue this recommended:OR()KI)R''The Respondent, Bellwood General Hospital. Inc.. Bell-flower. (California. its officers,. agents. successors, and as-signs. shall:Although lso. conending hat BRNA-L NA( In fact had lost IllilJritsupport. the nly edence proffered b Respo ndcilt ii that regard. otherthan that ust discussed in Ihe contexl o good-taith douhb. related Ilncl-dents postdating the untla ful April 13 lthdral al hlose incident cone-quentls cannot be considered. he Iherv heing tIh; the; m;l hasce beenilluenced b, the earlier mlisconductl inA ,Br ( nipmi .1. .B, 321l:.S. 712. 705 7}6 (19441: JBirrngilt Phlit! cd rii:o,,. I , 185 Nt.RB962, 964 (1970Respondenl .rguue. In i brieft lhall It as erroir exclude ei ldence oi theextent Ito hich unil employees belonged to BRNA-t NS\(; at relellant Ilnlethe la,i is clear. hwever. that there is "no necess; i c rrelation helweenmembership and he number i unlon suppllers " Or, i (irlrliwl. 210NlRB 633 11974)the tr;nscript is hereh notlled and co rrecte to reficil ltt clialligesill utst;llanding m .ns inclonlMtcllt itl thls ieo l.. nided Orderherehb .irc dcniel In he event n(o exceptlons are lile is. prosldcd bh Sec112.46 of the Rules and Regulations of the Natiol.nal abor Relations Board.tle indi lgs. concliusi on and recomllllellenld ()rder herein 5h;all.; i pro ildedin Sec 1024) the Rules and Reguillaions. be a.Iopt(le h the IBiai lridbeehlie ls inlding. conclusl.ilon. and ()rder. and .lll b llc ion herc[ *shallbe deenidc w;llscd or a1l purposes90DEC(ISIONS O NATIONAI, BFII..lWOOI) GENFRAL ItOSPI'IAL IN('1. Cease and desist from:(a) Refusing to recognize and to bargain collectively ingood faith concerning rates of pay, wages, hours of employ-ment., and other terms and conditions of employment swithBellwood Registered Nurses Association, United Nurses'Associations of California, as the exclusive bargaining rep-resentative of its employees in the following appropriateunit:Included: All registered nurses, unit coordinators, andteam leaders. Excluded: All other employees. otherprofessional employees, guards. watchmen, and super-visors as defined in the Act.(b) In any like or related manner interfering wkith, re-straining, or coercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action:(a) Upon request, bargain with the above-named labororganizations as the exclusive representative of all emploS-ees in the aforesaid appropriate unit with respect to rates ofpay, wages, hours. and other terms and conditions of em-ployment and, if an understanding is reached. embody suchunderstanding in a signed agreement.(b) Post at its Bellflower, C('alifornia, hospital copies ofthe attached notice marked "Appendix."l' Copies of saidnotice, on fi)rms provided by the Regional Director for Re-gion 21, after being duly signed by Respondent's represent-ative, shall he posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places12 In the event this Order is enforced by a Judgment of the United Statescourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board.?where notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, deftced. or covered by any othermaterial.(c) Notity the Regional I)irector or Region 21. in wril-ing. within 20 days from the date of' this Order. swhat stepshave been taken to comply herewith.A PPN [)I XNoIrli -t EMPI) I:IN SPOSIII) Y ORDIR (i1 ilNA IIONAI I.AB()R RIAII()N BARDAn Agency of the United States GovernmentWI Vii Not() refuse to bargain collectively concern-ing rates of pay, wages, hours. and other terms andconditions of employment with Bellwood RegisteredNurses Association, United Nurses' Associations of'California, as the exclusive representative of the em-ployees in the bargaining unit described below.Wi \ Wl.l N()I in any like or related manner interferewith. restrain, or coerce our employees in the exerciseoft the rights guaranteed them hby Section 7 olf the Act.Wl n ii, upon request, bargain with the above-named lnions, as the exclusi\,e representative of' allemployees in the bargaining unit described below, withrespect to rates of pay. wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in a signedagreement. The bargaining unit is:Included: All registered nurses, unit coordinators.and team leaders, Excluded: All other employees.other professional employees. guards. watchmen,and supervisors as defined in the Act.BtI.IooOI (GItNIRAI HO()SPIAI. IN( .91